[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
John Papa, Jr., Esq.,      Defense Counsel, for Petitioner Stephen G. Preleski, Esq., Assistant State's Attorney, for the State.
BY THE DIVISION
Petitioner was convicted after a plea of guilty to the crime of sexual assault in spousal or cohabiting relationship in violation of Conn. Gen. Stat. 53a-70b and a sentence of twenty years, execution suspended after fifteen years with five years probation was imposed. It was a specific condition of probation that petitioner initiate no contact whatsoever with his wife and child without further order of the court. After making appropriate findings the court ordered that petitioner be confined for treatment at Whiting Forensic Institute.
The conviction was based upon information that petitioner entered the home of his estranged wife, attempted to choke her, then raped her while the victim's daughter slept in another room
At the time of his apprehension while attempting to flee after the crime petitioner was wearing rubber gloves. Petitioner gave a statement which lead to the discovery of two bags which he had hidden in the woods near the victim's home. The bags contained clothing and a package of latex rubber gloves, a razor knife, and a piece of wood with noose like piano wire attached.
At the hearing on this petition counsel for the petitioner stated that at the time of sentencing the state recommended twenty years execution suspended after ten years. He stated that this would be a fair sentence. The attorney expressed concern that the judge failed to take into account the position of the state and the defense and simply prejudged the case. CT Page 2476
Petitioner stated that at the time of the offense he was suffering from depression but that now, after treatment, he no longer suffered from this problem. He also expressed remorse for the crime.
It was pointed out that at the time of this crime petitioner was in the family violence program for a previous assault on his wife.
The facts indicate that this was a premeditated crime designed to take revenge on his wife. While in custody petitioner told police that he would kill his wife even if it takes fifty years.
Petitioner's wife remains in great fear of him stating that there had been other episodes of abuse.
Under the circumstances here it cannot be found that the sentence imposed was inappropriate or disproportionate in light of the nature of the offense. The protection of the public interest in general and the victim here in particular were legitimate concerns for the sentencing judge.
The sentence is affirmed.
PURTILL, J. KLACZAK, J. BARRY, J.